DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the connectors of the first ejection plate" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the connectors refer to “connectors” in line 11 or “connectors” in line 12.
Claim 15 recites the limitation "the connectors of the second ejection plate" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the connectors refer to “connectors” in line 11 or “connectors” in line 12.
The examiner respectfully suggests replacing “an array of bores, each of which bores terminates at each of the opposing plate member surfaces; connectors in association with a surface of the second ejection plate and connectors in association and connectors 
	Claims 16 and 17 depend on claim 15 and are rejected for inheriting the same problems.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 6,589,483 issued to Maeda (“Maeda”).


a plate member (123) comprising two opposing plate member surfaces (i.e. top and bottom of 123 in Fig. 7);
an array of bores (see Fig. 8), each of the bores terminating at each of the opposing plate member surfaces (see Figs. 7, 8); and
connectors (119) each in association with a surface of the ejection plate (see Fig. 7), each of which connectors (119) is configured to effectively connect the ejection plate (123) to another ejection plate (97) attached to a fluid delivery device.

As for claim 3, Maeda discloses that each of the bores comprises a surface (see Fig. 7) and a surface of each of the bores is not a vertical surface extending from one plate member surface to the other plate member surface (see Fig. 7, in which the bores in 123 are larger at the top than at the bottom).

As for claim 4, Maeda discloses that the surface of each of the bores comprises a first surface member (portion of 123 defining the top of the bore) extending from, and is substantially vertical to, one of the plate member surfaces and a second surface member (portion of 123 defining the bottom of the bore) extending from, and is substantially vertical to, the other plate member surface, which first surface member defines a cylindrical void having a diameter larger than the diameter of a cylindrical void 

As for claim 5, Maeda discloses that the surface of each of the bores comprises a curved surface member (i.e. the bores are round).

As for claim 7, Maeda discloses that the surface of each of the bores comprises a surface member (i.e. the interior surface of the bore hole) extending from, and substantially vertical to (i.e. vertically into the bore), one of the plate member surfaces.

As for claim 8, Maeda discloses that each of the bores comprises a surface (see Fig. 7) and the surface of each of the bores is configured to fit around a sealing zone of a nozzle (99, 101) projecting from a head component (97) of the fluid delivery device (see Figs. 7, 8).

Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2004/0149015 by Hansen et al. (“Hansen”).

As for claim 2, Hansen discloses an ejection plate capable of ejecting pipette tips from nozzles of a fluid delivery device having ejection rods, which ejection plate comprises:

an array of bores (see Fig. 5), each of the bores terminating at each of the opposing plate member surfaces; and
connectors (310A, 310B) each in association with a surface of the ejection plate, each of which connectors (310A, 310B) is configured to effectively connect the ejection plate (312) to another ejection plate (306; see Fig. 5) attached to a fluid delivery device.

As for claim 9, Hansen discloses:
risers (“riser” in annotated Fig. 3 below) extending from one of the opposing plate member surfaces; and
a flange (“flange” in annotated Fig. 3 below) extending from each of the risers, which flange comprises two opposing flange surfaces substantially parallel to the plate member surfaces, each of which connectors (310A, 310B) is in association with a flange surface (see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 8 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 7,189,369 issued to Higuchi (“Higuchi”).

As for claim 2, Higuchi discloses an ejection plate capable of ejecting pipette tips from nozzles of a fluid delivery device having ejection rods, which ejection plate comprises:
a plate member (20) comprising two opposing plate member surfaces (top of 20 and bottom of 20 in Fig. 4);
an array of bores (20a), each of the bores terminating at each of the opposing plate member surfaces; and
a connector (19) in association with a surface of the ejection plate (20), which connector (19) is configured to effectively connect the ejection plate (20) to another ejection plate (a surface of 10, 10a) attached to a fluid delivery device.
	Higuchi does not disclose more than one connector.  Instead, Higuchi discloses a single connector (19) to effectively connect the ejection plate (20) to an ejection rod (25) of a fluid delivery device (see Fig. 4).
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the ejection plate of Higuchi by including more than one connector as disclosed by Higuchi in order to 

As for claim 8, Higuchi as modified above discloses that each of the bores comprise a surface and a surface of each of the bores is configured to fit around a sealing zone (exterior of 18) of a nozzle (18) projecting from a head component of the fluid delivery device (see Fig. 4).

As for claim 10, Higuchi as modified above discloses that each of the connectors (19) in association with the ejection plate is configured for tool-free connection (i.e. 19 is a magnet; col. 4, lines 47-54).

As for claim 11, Higuchi as modified above discloses that the tool-free connection is a magnetic connection (col. 4, lines 47-54).

As for claim 12, Higuchi as modified above discloses that the connector (19) comprises a magnetizable material (col. 4, lines 47-54).

As for claim 13, Higuchi as modified above discloses that the connector (19) comprises a magnetized material (col. 4, lines 47-54).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,589,483 issued to Maeda (“Maeda”).

As for claim 6, Maeda discloses the ejection plate of claim 3 (see the rejection of claim 3 above), including that the surface of each of the bores comprises an angled surface member (i.e. the interior surface of each bore is the angled surface member).
Maeda does not discloses that the surface of each of the bores comprises an angled surface member, which angled surface member is disposed at an angle greater than about 90 degrees and less than about 180 degrees with respect to a plate member surface.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to dispose the angles of Maeda to be between 90 degrees and 180 degrees because Applicant has not disclosed that disposing the angles between 90 degrees and 180 degrees provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Maeda’s bores and Applicant’s invention to perform equally well with either the angle disclosed by Maeda or the claimed angle because both angles would perform the same function of connecting a pipette tip to a nozzle while allowing the pipette tip to be ejected by the ejection plate.
	Therefore, it would have been prima facie obvious to modify Maeda to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Maeda.

Allowable Subject Matter
Claims 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15, the prior art of record and the examiner’s knowledge does not disclose or suggest a composition comprising a first ejection plate and a second ejection plate each capable of ejecting pipette tips from nozzles of a fluid delivery device having ejection rods, wherein connectors of the first ejection plate are each configured for connecting the first ejection plate to the second ejection plate; and connectors of the second ejection plate are each configured for connecting to an ejection rod of a fluid delivery device, in addition to the other limitations of the claim.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
On page 11 of the Remarks, Applicant argues that Maeda does not disclose another ejection plate which removes dispensing tips from nozzles.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., another ejection plate which removes dispensing tips from nozzles) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner has broadly interpreted the claimed another ejection plate to include element 97 of Maeda.
On pages 11-12 of the Remarks, Applicant argues that Hansen does not disclose another ejection plate which removes dispensing tips from nozzles.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an ejection bar or ejection plate that performs the physical ejection of pipette tips) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner has broadly interpreted the claimed another ejection plate to include element 306 of Hansen.
On pages 13-14 of the Remarks, Applicant argues that Higuchi does not disclose another detaching plate. The examiner respectfully disagrees.  Higuchi discloses that another ejection plate is a surface of 10 and 10a.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853